Citation Nr: 0002499	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  94-46 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an increased rating for residuals of 
compression fracture, T-7 and T-12, currently rated as 50 
percent disabling.

3.  Entitlement to a temporary total disability rating 
pursuant to 38 C.F.R. § 4.29, based on hospitalization from 
January 31, 1992, through May 26, 1992.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1984.

This appeal arises from December 1992 and June 1993 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The December 1992 rating decision on appeal denied the 
veteran's request for an increased rating for residuals of 
compression fracture, T-7 and T-12.  In November 1998, during 
the pendency of this appeal, the RO increased the rating for 
this disability to 50 percent disabling.  Inasmuch as the 
grant of a 50 percent rating is not the maximum benefit for 
this disability under the rating schedule, and as the veteran 
has not expressly indicated that he wishes to limit his 
appeal to that particular rating, the claim for an increased 
rating for that disability remains in controversy, and hence, 
is a viable issue for appellate consideration by the Board.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


FINDINGS OF FACT

1.  Migraine headaches were not shown or diagnosed during 
service; no headache disability was noted to be chronic 
during service; no chronic disease was manifested to a 
compensable degree within one year after service; there is no 
continuity of symptomatology for migraine headaches after 
service; and there is no competent medical evidence relating 
any inservice headaches with any current migraine headaches 
disability.

2.  The veteran's residuals of compression fracture, T-7 and 
T-12, is manifested by tenderness in the paraspinal and 
spinal erector muscles, hypertrophic spurring, a demonstrable 
deformity of a vertebral body, and limitation of motion of 
the lower back.

3.  The evidence does not show that a service-connected 
disability has required hospital treatment in a VA hospital 
for a period in excess of 21 days, nor that during a hospital 
admission for a disability not connected with service, that 
hospital treatment for a service-connected disability was 
instituted and continued for a period in excess of 21 days.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The schedular criteria for an increased rating for 
residuals of compression fracture, T-7 and T-12, currently 
rated as 50 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5285-5292 (1999).

3.  The criteria for a temporary total evaluation based upon 
the provisions of 38 C.F.R. § 4.29, for the period from 
January 31, 1992, through May 26, 1992, have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.29 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for migraine headaches

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he is 
found to have presented a claim which is plausible, in that 
he contends he suffered an inservice head injury, the medical 
evidence reveals a current diagnosis of migraine headaches, 
and a physician has related those headaches to the veteran's 
active duty service.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The veteran's service medical records contain a February 1983 
report which indicates the veteran complained of severe 
headaches with nausea and photophobia.  The assessment was 
migraine versus tension.  A March 1983 report indicates there 
was no objective data to confirm headaches.  The assessment 
was subjective headaches.  Another March 1983 report contains 
an assessment of rule out migraine headaches.  A March 1984 
report indicates the veteran reported a history of severe 
headaches since he was eight (8) years old.  He reported he 
used to take medication for them, and that his present 
prescription was two and one-half (2 1/2 ) years old.  The 
Board notes this report was also submitted by the veteran, 
but that this copy had the number (1) inserted before the 
number (8), making the number "18" rather than "8."  There 
are actually three copies of this report of record, with two 
indicating only the number "8."  Two May 1984 reports of a 
back injury contain no evidence of any head injury, nor of 
complaints of or treatment for headaches.  The veteran's 
August 1984 separation physical examination report indicates 
that, upon clinical evaluation, the veteran's head and 
neurologic system was found to be normal.  There is no 
indication on this report that the veteran reported any 
history of headaches.  Thus, the evidence indicates that the 
veteran's headache history preexisted his entry onto active 
duty.

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to the symptoms) has worsened.  See Hunt, 1 Vet. 
App. at 296-97.

The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that § 3.306(b)(2) provides only a 
rebuttable presumption of aggravation, and does not 
irrebuttably establish service connection, or even 
aggravation.  See Jenson v. Brown, 19 F.3d 1413, 1416-1417 
(Fed. Cir. 1994).

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132 (West 1991).  The presumption of sound 
condition provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to those defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption exists only when there has been an 
induction examination in which the later-complained-of 
disability was not detected.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The presumption of soundness is inapplicable, however, where, 
as here, the determinative issue is not inservice incurrence 
of an injury or disease, but a causal relationship between 
that injury or disease and the veteran's current disability.  
Kessel v. West, 13 Vet. App. 9, 20 (1999); see also, e.g., 
Winn v. Brown, 8 Vet. App. 510 (1996).

The service medical records do not contain a clear diagnosis 
of migraine headaches, or even of headaches.  Hence, the 
evidence also does not indicate that any headaches were found 
to be chronic.  The evidence also indicates the veteran 
complained of headaches twice during 1983 and once during 
1984, and was discharged in October 1984.  A May 1986 Outline 
of Vocational Rehabilitation Panel Information report 
indicates the veteran received a field grade Article 15 
proceeding for selling his clothing to an Army Surplus Store, 
and received a general discharge under honorable conditions.  
Hence, the veteran's credibility as to his contention of an 
inservice head injury is placed at issue.

The veteran's October 1984 original application for benefits 
did not claim headaches as a disorder incurred during active 
duty service.  During a November 1984 VA examination the 
veteran did not complain of headaches.

Thus, the Board finds clear and convincing evidence 
indicating the veteran's subjective headaches preexisted his 
entry onto active duty, and that the preponderance of the 
evidence indicates they did not measurably worsen during 
active duty service.

Medical evidence in the file indicates complaints of 
headaches beginning in 1991-1992, and continuing to the 
present time.  These have been variously diagnosed.  There is 
no opinion contained in any of the medical evidence, however, 
which relates any current headaches to the veteran's active 
duty service.

During the veteran's February 1994 personal hearing he 
testified he first started having migraine headaches after a 
February or March 1983 training accident, in which he lost 
consciousness "for a couple of seconds."  He indicated he 
was hospitalized and treated for headaches, and subsequently 
received medication which he took until his discharge.  He 
indicated he was treated for these headaches by a private 
physician the summer after his discharge, but did not go to a 
VA medical facility until 1986.  He reported currently being 
on medication for his headaches.

While a February 1994 private physician statement indicates 
the veteran reported an inservice head injury, and the 
physician diagnosed post concussive headaches, post 
concussive migraines, and probable intractable migraines with 
classic scintillating scotoma, photophobia and throbbing 
migraine, the diagnosis did not actually relate the 
disability with the veteran's active duty service.  The Board 
notes that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), requirement.  Such evidence cannot enjoy 
the presumption of truthfulness accorded by Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), as to determination of 
well groundedness, because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (in order for 
any testimony to be probative of any fact, the witness must 
be competent to testify as to the facts under consideration).

Moreover, even if the Board were to find that this opinion 
related the veteran's headaches to an inservice concussion 
(which inservice injury is not documented in the service 
medical records), the Board is not bound to accept the 
veteran's uncorroborated testimony of the inservice 
incurrence of an injury or disease, or an opinion of a health 
professional that is based on the veteran's recitation of his 
medical history.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
Due to the lack of service medical evidence indicating an 
inservice head injury or concussion, any post-service medical 
reference to a concussion suffered by the veteran in service, 
without a review of his service medical records, cannot be 
considered competent medical evidence.  See Grover v. West, 
12 Vet. App. 109, 112 (1999); LeShore v. Brown, 8 Vet. App. 
406 (1995).  Accordingly, because the veteran's testimony 
conflicts with his service medical records, the Board's 
rejection of the doctor's opinion, which was based on a 
medical history related by the veteran, is justified.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

There is no competent medical evidence indicating any 
relationship between any current headaches suffered by the 
veteran and his active duty service.  The only other evidence 
of record which contends that the veteran's headaches are the 
result of an inservice injury or disease are the veteran's 
own statements during his personal hearing and in the various 
documents he has submitted while advancing his claim.  
However well-intentioned those statements may be, the Board 
notes that the veteran, as a lay person, is not qualified to 
offer opinions regarding the etiology of headaches; such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Where, as here, the determinative issue involves medical 
etiology, competent medical evidence that the claim is 
plausible is required in order for the claim to be well 
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

Accordingly, the preponderance of the evidence is against 
service connection for migraine headaches.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  An increased rating for residuals of compression 
fracture, T-7 and T-12

Initially, the Board finds the veteran's increased rating 
claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

During a June 1992 VA neurologic examination the veteran 
reported continued pain in his lower back.  The examiner 
indicated the veteran related a history of narcotic-seeking 
behavior, being that he went to VA facilities on multiple 
occasions seeking Tylenol #3, Darvocet, and Dilaudid.  The 
examiner indicated the veteran reported that when he was 
unable to obtain these medications from VA, he went to local 
hospitals or obtained them from "friends or relatives on the 
street."  Upon physical examination the veteran was noted to 
be extremely nervous and diaphoretic (perspiring).  
Neurologic examination, including cranial nerves II-XII, 
motor, sensory, cerebellar examination deep tendon reflexes, 
gait, and mental status examination, was noted to be intact 
and physiologic.  The examiner indicated that there did not 
appear to be any palpable spine tenderness over the cervical, 
thoracic, or lumbar spines.  The impressions were normal 
examination of the spinal cord, with no evidence of disease 
or injuries, and rule out narcotic-seeking behavior.

A June 1992 VA orthopedic examination report indicates the 
veteran reported that his back ached all the time, especially 
with twisting and turning, during which "it grinds."  He 
reported that sneezing caused increased symptoms between his 
shoulder blades.  The examiner indicated the veteran took 
various types of medications, including narcotics and Tylenol 
#3, the latter being 3-4 or more per day.  He also reported 
getting narcotics on the street, including one with morphine.  
He reported no bowel or bladder problems, and that his 
symptoms increased with weather changes.  Upon physical 
examination the veteran stated he could not walk on his 
tiptoes due to right knee pain, but he was able to walk on 
his heels.  He was noted to be hesitant getting into the 
squat position, but was unable to give any good reason for 
this hesitancy.  The examiner noted that when he put on his 
trousers he leaned against a wall or door for support.  Range 
of motion testing revealed flexion of 30 degrees, extension 
of 0 degrees, lateral bending to both sides of 15 degrees, 
and rotation of 15 degrees.  No postural deformities or 
abnormalities or flexed deformities were noted.  The veteran 
had tenderness over the entire spine with palpation, which 
was worse over L-4.  He described pain with motion.  X-rays 
revealed an old wedge compression deformity at T-12, and 
spina bifida occulta at S-1.  The impression was compression 
fracture, T-12.  The examiner added that he thought it was 
very possible the veteran might be a drug addict, based upon 
his profuse sweating, significant uneasiness and nervousness 
during the examination, plus his volunteering of information 
referable to obtaining drugs from the street, etc.

An August 1992 private treatment report indicates the veteran 
was putting siding on his parents' house when he fell eight 
(8) feet, fracturing his right 9th, 10th, and 11th ribs.

An October 1992 Social Security Administration report 
indicates the veteran was being paid disability benefits from 
January 1991 for affective disorders, with secondary 
diagnoses of discogenic and degenerative disorders of the 
back.

A December 1993 private physician medical statement indicates 
that X-rays had revealed a compression fracture at T-12, and 
that a neurological examination had revealed a myofascial 
syndrome, which was a direct result of the T-12 compression 
fracture.  The physician indicated that one of the aspects of 
the myofascitis was intermittent muscle spasms in the 
paraspinal musculature, which were chronic in nature and 
severe in intensity.  A November 1993 private physician 
statement also contains diagnoses of myofascial syndrome and 
a compression fracture of T-12.

A November 1994 private physician statement contains a 
diagnosis of status post compression fracture of T-12 with a 
secondary post traumatic fibrositis or myofascitis of the 
thoracic area associated with injury to the T-12 area.  There 
are no clinical findings in this report, however, upon which 
to rate the veteran's thoracic spine disability.

During an October 1998 VA orthopedic examination the veteran 
reported constant pain extending from the base of the skull 
to the sacrum.  He reported his back felt stiff and went into 
spasm regularly.  He reported being diagnosed with 
intermittent sciatica symptoms, with numbness in the right 
thigh which came on with prolonged sitting, and gets better 
with standing or moving.  Upon physical examination 
tenderness in the paraspinal and spinal erector muscles, 
extending all the way from the base of the skull to the 
sacrum, was found.  Range of motion of the dorsal lumbar 
spine was found to be flexion of 10 degrees, extension of 10 
degrees, right lateral flexion of 10 degrees, and left 
lateral flexion of 10 degrees.  Normal strength was found in 
the lower extremities.  No loss of sensation was found, and 
motor strength below the waist was noted to be entirely 
normal.  Deep tendon reflexes were noted to be brisk at 2+/2+ 
throughout.  Spinal X-rays revealed healed compression 
fractures at T-7 and T-11.  The compression fracture at T-11 
appeared to be almost 40 percent of the vertebral body, with 
a lot of hypertrophic spurring associated.  The minor 
compression at T-7, which appeared to be well-healed, was 
noted to encompass less than 10 percent of the height of the 
vertebral body.  No osteoporosis or any other bony 
abnormality was noted.  The impression was very disabling 
chronic back pain symptoms secondary to multiple compression 
fractures incurred during the veteran's active duty service.

In summary, the Board finds the veteran's thoracic spine 
disability is manifested by tenderness in the paraspinal and 
spinal erector muscles, hypertrophic spurring, a demonstrable 
deformity of a vertebral body, and limitation of motion of 
the lower back.

Disabilities of the spine are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5285-5295.  DC 5285 
provides that residuals of vertebra fracture, with cord 
involvement, or where the veteran is bedridden, or requiring 
long leg braces, warrants a 100 percent rating.  With lesser 
involvements rate for limited motion and/or nerve paralysis.  
For residuals of vertebra fracture without cord involvement, 
where there is abnormal mobility requiring a neck brace (jury 
mast), a 60 percent rating is warranted.  That code also 
provides that, in other cases, the disability is to be rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  A note to that code provides that both under ankylosis 
and limited motion, ratings should not be assigned for more 
than one segment by reason of involvement of only the first 
or last vertebrae of an adjacent segment.  In the present 
case the current medical evidence does not reveal cord 
involvement, that the veteran is bedridden, that he requires 
long leg braces, that he requires a jury mast, or that there 
is demonstrable deformity of a vertebral body.  Thus, only a 
10 percent rating, for a demonstrable deformity of a 
vertebral body, is warranted under this code.

Hypertrophic degenerative osteoarthritis is rated in 
accordance with DC 5003, which provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Under DC 5291, which evaluates limitation of motion of the 
dorsal (thoracic) spine, a severe limitation warrants a 10 
percent rating, a moderate limitation warrants a 10 percent 
rating, and a slight limitation warrants a noncompensable (0 
percent) rating.  The medical evidence does not reveal a 
limitation of motion of the dorsal (thoracic) spine.  Under 
DC 5292, which rates limitation of the lumbar spine, a severe 
limitation warrants a 40 percent rating; a moderate 
limitation warrants a 20 percent rating; and a slight 
limitation warrants a 10 percent rating.  The medical 
evidence indicates that the limitation of motion of the 
lumbar spine is due to a myofascial syndrome which is 
attributed to the compression fracture of T-12.  Thus, a 40 
percent rating, for severe limitation of the lumbar spine, is 
warranted.

As the current medical evidence does not reveal sciatic 
neuropathy, demonstrable muscle spasm, or other neurological 
findings, a 60 percent rating, the maximum allowable under DC 
5293, which evaluates intervertebral disc syndrome, is not 

applicable.  As the current medical evidence does not reveal 
listing of the whole spine to opposite side, or a positive 
Goldthwaite's sign, a 40 percent rating, the maximum 
allowable under DC 5295, which evaluates lumbosacral strain, 
is not applicable.  In determining a rating for a disability, 
the Board may only consider those factors which are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be legal error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Thus, evaluating the veteran's lumbar spine symptomatology 
under any of the above codes would result in no more than a 
40 percent rating, even considering the veteran's pain and 
arthritis.  The Court has held that, in rating 
musculoskeletal disabilities, the Board is required to 
consider assigning a higher rating (in a case where the 
rating has been assigned in accordance with a diagnostic code 
based on limitation of motion) when there is greater 
limitation of motion from pain on use during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Additional 
impairment during exacerbations, or flare-ups, of his 
condition has not been demonstrated.  There is no medical 
evidence to show that any other symptom, including weakness 
or incoordination, results in additional functional 
impairment to a degree that would support a higher rating 
under any of the above codes.  There is, therefore, no basis 
for the assignment of a schedular rating in excess of 50 
percent for the veteran's thoracic spine disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59; DeLuca, 
supra.

The Board finds that a 40 percent rating for a severe 
limitation of the lumbar spine, and a 10 percent rating for a 
demonstrable deformity of a vertebral body, is warranted, 
thereby resulting in a 50 percent rating for the veteran's 
low back disability.  Accordingly, the preponderance of the 
evidence is against an increased rating for residuals of 
compression fracture, T-7 and T-12.





In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert, supra.


III.  A temporary total rating due to hospitalization

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he is found to have presented a claim which is 
plausible, in that a VA physician has reported that the 
veteran's service-connected residuals of compression 
fracture, T-7 and T-12, required hospital treatment in a VA 
hospital for a period in excess of 21 days.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Having submitted a 
well grounded claim, VA has a duty to assist the veteran in 
its development.  See 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

38 C.F.R. § 4.29 provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  38 C.F.R. 
§ 4.29(b) provides that, notwithstanding that a hospital 
admission was for disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.

In the present case the VA discharge hospitalization report 
indicates the veteran was hospitalized from January 31, 1992, 
to May 26, 1992.  The discharge diagnoses 


were: (Axis I) schizo-affective disorder and major 
depression; (Axis II) no diagnosis; (Axis III) no diagnosis; 
(Axis IV) four - severe; (Axis V) Global Assessment of 
Functioning (GAF) currently 50, and highest achieved in the 
last year - 60.  Thus, treatment of the veteran's service-
connected residuals of compression fracture, T-7 and T-12, is 
not shown to be the purpose of this 


hospitalization.  The report also notes that the veteran's 
chief complaint was increased depression and difficulty 
getting along outside with family and other people.  The 
report also states the veteran was admitted to Acute 
Psychiatry initially for evaluation and treatment, and was 
later referred to longterm psychiatry for longterm 
psychiatric treatment.  The report also noted the veteran had 
numerous somatic complaints about his back and migraine 
headaches, for which he wanted to stay in bed and take 
medication such as Fiorinal and Wigraine.  The discharge plan 
noted the veteran was felt to have demonstrated appropriate 
behavior and the ability to get along with others.  There is 
no mention in this report of any treatment for his service-
connected residuals of compression fracture, T-7 and T-12.

A February 1992 treatment report indicates the veteran came 
to the hospital due to major depression, a recent suicide 
attempt, and auditory hallucinations.  A March 1992 treatment 
report indicates the veteran was referred for an initial 
interview assessment for biofeedback, but that biofeedback 
was not feasible because the veteran failed to keep scheduled 
appointments for a baseline evaluation.  March 2 and 18 
treatment reports concern the veteran's back disability.  
There are no further treatment reports of record indicating 
treatment for the veteran's service-connected residuals of 
compression fracture, T-7 and T-12, or that his service-
connected thoracic disability required hospital treatment in 
a VA hospital for a period in excess of 21 days.

A VA staff physician, however, in a May 21, 1992 statement, 
indicated the veteran "was treated or observed for 21 
consecutive days for [a spinal disc condition 


between] 1/31/92 [and] 2/21/92."  That statement indicated 
the diagnosis was possible osteoarthritis T-7-8, secondary to 
previous trauma.

Having thoroughly reviewed the January 31, 1992, to May 26, 
1992, VA hospitalization report and the separate treatment 
reports for that period, the Board finds only two treatment 
reports as to the veteran's back, for two separate days, and 
no mention of treatment for that disability in the discharge 
hospitalization report.  The Board also notes a February 1992 
VA memorandum concerning scheduling the
veteran for a VA spine examination.  This report indicates 
the veteran was an inpatient at the Chillicothe VA Medical 
Center, and had been for about 30 days, and that the veteran 
could not obtain a VA spine examination at that facility 
because there was "no orthopedic physician at that 
facility."  Thus, as the VA physician who rendered the May 
1992 statement did not provide records of the 21 days of 
treatment or observation which he indicates the veteran 
required, and as the records now of record document only two 
days of treatment for the veteran's back during the January 
31, 1992, to May 26, 1992, hospitalization, and as there was 
no orthopedic physician on staff at the hospital where the 
veteran was an inpatient, the Board cannot accept the VA 
physician's statement as to the veteran being "treated or 
observed for 21 consecutive days for [a spinal disc condition 
between] 1/31/92 [and] 2/21/92."

Accordingly, the preponderance of the evidence is against the 
veteran's claim for entitlement to a temporary total 
disability rating pursuant to 38 C.F.R. § 4.29, based on 
hospitalization from January 31, 1992, through May 26, 1992.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert, supra.





ORDER

Service connection for migraine headaches is denied.

An increased rating for residuals of compression fracture, T-
7 and T-12, currently rated as 50 percent disabling, is 
denied.

A temporary total disability rating pursuant to 38 C.F.R. § 
4.29, based on hospitalization from January 31, 1992, through 
May 26, 1992, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

